Citation Nr: 1427597	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  14-08 346	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to June 1960 and September 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a videoconference hearing before the Board in June 2014; at his request, the hearing was cancelled.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran that he would not be appealing the issue of service connection for prostate cancer; there is no question of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for prostate cancer, further discussion of the impact of the VCAA on this matter is not necessary.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


